DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 5, lines 17-27, filed November 15, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Specifically, Hulls fails to teach a rotor which is cantilever supported because the rotor is supported by guy wires at the upper bearing assembly. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 7,948,111 to Nigam. Nigam teaches a cantilevered supported rotor with a plurality of substantially arcuate blades. 
	The corrections to the claims are noted with appreciation. The objections and rejections of the claims have been withdrawn. 

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
Claim 2, lines 2-3 recite “an second end” and the word “an” should be changed to “a” to be grammatically correct.
Claim 2, line 3 recites “the plurality of blades” however claim 1 introduces “a plurality of substantially arcuate blades”. Claim 2, line 3 should be amended to be consistent with claim 1.

Claim 2, line 8 recites “the ends” which should be amended to recite “the first end and the second end” to be consistent with claim 2, lines 2-3.
Claim 5, line 1 begins with “a fluid turbine” and the letter “a” should be capitalized at the start of the claim.
Claim 5, lines 1-2 recite “a Darrieus Type turbine” and the word “Type” should be lower case.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, line 1 recites “the at least one blade” which lacks proper antecedent basis. Claim 2 introduces “at least one blade” however claim 4 depends from claim 1. For the purpose of examination, claim 4 will be treated as introducing “at least one blade”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,948,111 to Nigam in view of US 2010/0236160 to Quinet et al.
In Reference to Claim 1
Nigam teaches:
	A fluid turbine (50) comprising:
	a base structure (500);
	a rotor (400) cantilever supported in the top portion of the base structure, the rotor carrying a plurality of substantially arcuate blades (401 and 403) (see column 3, lines 14-23 and Figures 1 and 9).
Nigam fails to teach:

Quinet teaches:
	A fluid turbine comprising a base structure (6, 7) having a top portion (6) and a bottom portion (7) hingedly coupled by at least one hinge (not numbered, see annotated Figure 2 below), and at least one hydraulic cylinder (25) coupled between the top portion and the bottom portion of the base structure, for pivotally modifying an angle therebetween (see paragraphs 53 and 145 and Figures 1, 2, and 14).

    PNG
    media_image1.png
    532
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    796
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid turbine of Nigam by forming the base structure with top and bottom portions and adding a hydraulic cylinder between the top and bottom portions as taught by Quinet for the purpose of making assembly of the fluid turbine easier by forming the base structure of smaller pieces. The hydraulic cylinder can make assembly of the base structure easier by aligning the components. 
In Reference to Claim 5#
Nigam as modified by Quinet teaches:
	A fluid turbine of claim 1, wherein the turbine is a Darrieus type turbine (see Figure 1 of Nigam).  

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,948,111 to Nigam as modified by US 2010/0236160 to Quinet as applied to claim 1 above, and further in view of US 5,531,567 to Hulls.
In Reference to Claim 2
Nigam as modified by Quinet teaches:

	at least one blade (blade seen in Figure 9 of Nigam) of the plurality of substantially arcuate blades, the at least one blade being formed of at least three segments (401, 401, and 403) coupled by joints (not numbered, see Figure 9A) (see column 5, lines 20-35 and Figure 9 of Nigam).
Nigam as modified by Quinet fails to teach:
	At least two of the joints being articulated for permitting the mutual inclination of two adjacent segments to be varied while the first end and the second end of the at least one blade are coupled to the rotor. 
Hulls teaches:
	A fluid turbine (12) comprising a rotor (18) having a plurality of substantially arcuate blades (22), wherein each blade of the plurality of substantially arcuate blades is formed of at least three segments (32, 34, 36) coupled by joints (38), wherein at least two of the joints are articulated for permitting the mutual inclination of two adjacent segments to be varied while a first end (32) and a second end (36) of the respective blade are coupled to the rotor (see column 5, lines 3-25 and Figure 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid turbine of Nigam as modified by Quinet by adding articulating joints capable of varying the inclination of adjacent segments as taught by Hulls as both references are directed to fluid turbines . 

Claim 4, as far as the claim is definite and understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,948,111 to Nigam as modified by US 2010/0236160 to Quinet as applied to claim 1 above, and further in view of US 4,624,624 to Yum.
In Reference to Claim 2
Nigam as modified by Quinet teaches:
	The fluid turbine of claim 1, wherein at least one blade (blade in Figure 9 of Nigam) of the plurality of substantially arcuate blades is in a substantially arcuate form (see Figure 9).
Nigam as modified by Quinet fails to teach:
	The at least one blade is movable between the substantially arcuate form and a substantially flat form. 
Yum teaches:
	A fluid turbine comprising a plurality of blades (1 and 4, 2 and 3) movable between a substantially arcuate form (not numbered, see annotated Figure 13 below) and a substantially flat form (not numbered, see annotated Figure 13 below) (see column 4, lines 46-62 and Figures 1 and 13). 

    PNG
    media_image3.png
    447
    774
    media_image3.png
    Greyscale

	As the wind forces increase, the centrifugal forces acting on the blades increase, and the blade segments rotate about their hinges to reduce the height of the blades and minimize the influence of the wind acting on the blades (column 3, lines 34-43). The reduction in height can protect the fluid turbine from strong winds which may damage the turbine. In the reduced height form, the blades extend primarily radially outward to an approximately flat form extending left to right in Figure 13. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid turbine of Nigam as modified by Quinet by adding a slide flange and hinges to the blades to allow the blades to be movable from the substantially arcuate form to a substantially flat form as taught by Yum as both references are directed to fluid turbines having segmented blades, and for the purpose of being able to minimize the effect of strong winds on the blades and protect the fluid turbine.
	When modifying the plurality of arcuate blades of Nigam with the teachings of Yum, the blades of Nigam would have pivoting joints between each segment 401 and the curved segment 403. The upper connections (402 of Nigam) would attach to the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,249,778 to Paulin teaches a fluid turbine where the blades move to a substantially flat form along the tower supporting the rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745